Exhibit 10.2

CONSENT AND MODIFICATION AGREEMENT

This Consent and Modification Agreement (the “Agreement”) is made as of the 15th
day of January 2014, by and between William A. Marshall, (hereinafter referred
to as the “Employee”) and Authentidate Holding Corp., a Delaware corporation
with principal offices located at 300 Connell Drive, 5th Floor, Berkeley
Heights, New Jersey 07922 (hereinafter referred to as the “Company”).

WHEREAS, the Employee is currently employed by the Company as its Chief
Financial Officer and Treasurer and had entered into an Employment Agreement
dated as of February 15, 2006 setting forth the terms and conditions of his
employment (the “Employment Agreement”); and

WHEREAS, as of February 2010, the Company implemented a salary reduction program
applicable to its employees in an effort to reduce the Company’s cash
expenditures and in February 2010, both the Company and the Employee agreed to
modify the rate at which Employee was compensated in accordance with the
provisions of a Compensation Modification Agreement entered into as of
February 18, 2010 (the “2010 Modification Agreement”); and

WHEREAS, in February 2011, June 2012 and January 2013, the Company and the
Employee agreed to continue the salary reduction program and entered into new
Compensation Modification Agreements on February 4, 2011, June 21, 2012 and
January 15, 2013 (together with the 2010 Modification Agreement, the “Prior
Modification Agreements”); and

WHEREAS, the Company wishes to further extend such salary reduction program and
Employee consents to such measures on the terms as set forth herein.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

1. Employee hereby agrees to continue to accept the reduction in his Base Salary
(as defined in the Employment Agreement) as consented to pursuant to the
Compensation Modification Agreement between the Company and Employee dated
January 15, 2013 (the “2013 Modification Agreement”), such that commencing as of
January 16, 2014, the Employee’s reduced Base Salary shall continue to be equal
to 70% of the Base Salary payable to him under the Employment Agreement
(“Reduced Salary”) until the first to occur of (i) January 15, 2015 or (ii) such
time as the Company achieves Cash Flow Breakeven, as defined below. Upon the
first to occur of the events described in the foregoing sentence, the Base
Salary payable to Employee shall revert to the level provided for in the
Employment Agreement.

 

2. Company and Employee agree that for the purpose of determining the Severance
Payment, as defined in the Employment Agreement, the term Base Salary shall mean
the Employee’s Base Salary as it existed on the day immediately prior to
February 1, 2010 and no such amounts shall be calculated by reference to the
Reduced Salary.

 

3. In consideration of the acceptance of the Reduced Salary by Employee, the
Company hereby grants to Employee a number of Restricted Stock Units (the
“Awards”) as shall be determined by dividing (y) the aggregate maximum reduction
of Employee’s Base Salary pursuant to this Agreement for the period commencing
January 16, 2014 and ending January 15, 2015 by (z) the fair value of an Award,
as determined by reference to the closing price of the Company’s common stock on
the grant date of such Award (which for the purposes of this Agreement shall be
the date on which this Agreement is executed by the parties hereto).

 

- 1 -



--------------------------------------------------------------------------------

The Awards shall be granted under the Company’s 2011 Omnibus Equity Incentive
Plan (the “2011 Plan”) and shall be subject to the terms and conditions thereof
and the terms of the Restricted Stock Unit Agreement annexed hereto as Exhibit
A, except as such terms may be modified by the Employment Agreement. The Awards
shall only vest upon either (A) the date determined in good faith by the
Management Resources and Compensation Committee of the Board of Directors that
the Company achieves Cash Flow Breakeven (as defined below) or (B) subject to
the limitation set forth below, in the event Employee’s employment is terminated
either (i) by the Company without “Cause” (as such term is defined in the
Employment Agreement) or (ii) by the Employee for “Good Reason” (as such term is
defined in the Employment Agreement), subject, however to Section 5 of this
Agreement. To the extent the Awards granted pursuant to this Agreement would
vest in connection with the termination of Employee’s employment by the Company
without “Cause” or by the Employee for “Good Reason”, then notwithstanding
anything else which may be set forth in the Employment Agreement, such Awards
will vest ratably based on the number of payroll periods which have occurred
during the period commencing on the Effective Date and ending January 15, 2015.

 

4. As used in this Agreement, the term “Cash Flow Breakeven” means that the
Company has achieved positive cash flow from operations for two consecutive
fiscal quarters, determined by reference to the revenues and other amounts
received by the Company from its operations; provided, however, that as used
herein, the term “cash flow from operations” shall not include (a) amounts
received from the sale, lease or disposition of (i) fixed or capital assets,
except for amounts received in the ordinary course of business; or (ii) any
subsidiary company; (b) capital expenditures; (c) interest income and expense;
and (d) other non-operating items as determined in accordance with generally
accepted accounting principles in the United States as consistently applied
during the periods involved.

 

5. Employee acknowledges and agrees that the arrangements set forth herein shall
not constitute “Good Reason” as defined under the Employment Agreement. The
Employee agrees and understands that nothing in this Agreement shall confer any
right with respect to continuation of employment by the Company, nor shall it
interfere in any way with the Employee’s right or the Company’s right to
terminate the Employee’s employment at any time, with or without cause.

 

6. Nothing in this Agreement shall create or be construed or interpreted as
creating any contract of employment for any term between the Company and
Employee.

 

7. This Agreement sets forth the entire agreement between the parties and
supersedes all prior agreements between the parties, whether oral or written,
with respect to the subject matter hereof. Solely for the purposes of clarity,
equity instruments issued to the Employee pursuant to the Prior Modification
Agreements remain in full force and effect in accordance with their presently
existing terms, inclusive of amendments to such equity instruments made prior to
the date of this Agreement. No change, addition or amendment shall be made
hereto, except by written agreement signed by the parties hereto. Except for the
amendments agreed upon by the parties as set forth herein, the Employment
Agreement has not otherwise been modified by the parties and all other
provisions of the Employment Agreement not specifically amended by this
Agreement shall remain in full force and effect and are hereby ratified,
affirmed and approved. Except as may be expressly set forth herein, nothing
herein shall constitute a waiver by either the Company or Employee of all other
restrictions, rights or remedies that either may have.

 

- 2 -



--------------------------------------------------------------------------------

8. This Agreement shall be governed by and construed in accordance with the laws
of the State of New York. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains a portable
document format (.pdf) file of an executed signature page, such signature page
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof.

Remainder of page is intentionally left blank. Signature page follows.

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first written above.

 

AUTHENTIDATE HOLDING CORP.     EMPLOYEE By:  

/s/ O’Connell Benjamin

    By:  

/s/ William A. Marshall

Name:   O’Connell Benjamin     Name:   William A. Marshall Title:   Chief
Executive Officer      

 

- 4 -